555 F.2d 1348
95 L.R.R.M. (BNA) 3284, 82 Lab.Cas.  P 10,076
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MEADE CONSTRUCTION CO., INC., Respondent.
No. 76-1203.
United States Court of Appeals,Sixth Circuit.
June 21, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, Madge Jefferson, Jay Shanklin, N.L.R.B., Washington, D.C., for N.L.R.B.
Lowell T. Hughes, Van Antwerp, Hughes, Monge & Jones, Ashland, Ky., Richard C. Curry, Cincinnati, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and WEICK and LIVELY, Circuit Judges.

ORDER

1
This matter is before the court on an application for enforcement of an order of the National Labor Relations Board issued against the respondent Meade Construction Co., Inc. The order is reported at 220 N.L.R.B. No. 104.


2
Upon consideration of the entire record together with the briefs and oral arguments of counsel the court concludes that enforcement of the Board's order should be denied.  We conclude that the administrative law judge correctly determined, following a hearing, that the respondent did not violate the National Labor Relations Act and did not discriminate against employees in discharging the complaining party.


3
The application for enforcement is denied.